                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–01054–KMT


CAROL BURNSIDE, and
STEPHEN BURNSIDE,

       Plaintiffs,

v.

ALLERGAN PLC,
ALLERGAN, INC. f/k/a INAMED CORPORATION and prior to that MCGHAN MEDICAL
CORPORATION, and
ALLERGAN USA, INC.,

       Defendants.


                                            ORDER


       Before the court is “Plaintiffs’ Unopposed Request to Reopen Voluntarily Dismissed

Case and Transfer to MDL, In re: Allergan Biocell Textured Breast Implant Product Liability

Litigation, No. 2:19-md-02921-BRM-JAD.” ([“Motion”], Doc. No. 22.) No response has been

filed to the Motion.1

       Plaintiffs commenced this products liability action on April 10, 2019. (Doc. No. 1.)

Before Defendants responded to the complaint, on July 1, 2019, Plaintiffs filed a “Notice of

Voluntary Dismissal of Complaint without Prejudice.” (Doc. No. 20.) The case was terminated

that same day. (Doc. No. 21.)


1
 Plaintiffs advise that Defendants “join in the requested relief,” and that the Motion “will be
unopposed.” (Mot. 1.)
       Approximately nine months later, on March 23, 2020, Plaintiffs filed the present Motion,

asking that this case be reopened, and then stayed, “pending transfer of the case by the Judicial

Panel on Multidistrict Litigation (“JPML”) to MDL 2921, In re: Allergan Biocell Textured

Breast Implant Product Liability Litigation, currently pending in the U.S. District Court for the

District of New Jersey.” (Mot. 1.) Plaintiffs argue that they are entitled to the requested relief,

because, on December 18, 2019, “the JPML centralized all actions involving common questions

of fact arising out of Allergan’s voluntary, worldwide recall of its BIOCELL textured breast

implants and tissue expanders.” (Id. at 2.)

       However, given that this case has already been voluntarily dismissed without prejudice, it

cannot now be reopened. See Netwig v. Ga. Pac. Corp., 375 F.3d 1009, 1011 (10th Cir. 2004)

(“[O]nce a Rule 41(a)(1) dismissal has been filed, ‘the district court loses jurisdiction over the

dismissed claims and may not address the merits of such claims or issue further orders pertaining

to them.’”) (citation omitted); Barone v. United Airlines, Inc., 355 F. App’x 169, 179 n.6 (10th

Cir. 2009) (“[V]oluntary dismissal without prejudice leaves the parties as though the action had

never been brought[.]”) (citation omitted).

       Here, Plaintiffs made a deliberate choice to request dismissal of their complaint.

Plaintiffs may not restore the case to the docket, simply by moving to reopen. Rather, Plaintiffs’

must follow the procedural rules, and refile their complaint as a new case, if they so choose. See

Stine v. Wiley, No. 06-cv-02105-WYD-KLM, 2010 WL 3516634, at *1 (D. Colo. Aug. 10, 2010)

(“Plaintiff is under the misimpression that a dismissal without prejudice means that he can

reopen the present case. Rather, dismissal without prejudice means that Plaintiff may, if

appropriate, file a new case addressing the issues raised in his prior dismissed case.”); Green v.


                                                  2
Schroeder, No. 05-CV-02634-ZLW, 2006 WL 1182474, at *2 (D. Colo. May 2, 2006)

(recognizing that a dismissal without prejudice permits a party “to file a new case addressing the

same claims”).

       Accordingly, it is

       ORDERED that “Plaintiffs’ Unopposed Request to Reopen Voluntarily Dismissed Case

and Transfer to MDL, In re: Allergan Biocell Textured Breast Implant Product Liability

Litigation, No. 2:19-md-02921-BRM-JAD” (Doc. No. 22) is DENIED. The case remains

dismissed without prejudice, pursuant to the Notice of Voluntary Dismissal. (See Doc. Nos. 20-

21.)

       This 25th day of March, 2020.




                                                3
